Case 1:20-cv-03628-SAV Document 19-7   Filed 02/11/21   Page 1 of 13

                                                   Court No. 20-03628




                 EXHIBIT 6
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 2 of 13
        CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 3 of 13
        CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 4 of 13
        CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 5 of 13
        CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 6 of 13
        CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 7 of 13
        CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 8 of 13
        CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 9 of 13
        CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 10 of 13
         CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 11 of 13
         CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 12 of 13
         CONFIDENTIAL INORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 19-7 Filed 02/11/21 Page 13 of 13
         CONFIDENTIAL INORMATION HAS BEEN REDACTED
